Name: Council Regulation (EC) NoÃ 78/2008 of 21 January 2008 on the measures to be undertaken by the Commission in 2008-2013 making use of the remote-sensing applications developed within the framework of the common agricultural policy
 Type: Regulation
 Subject Matter: information and information processing;  agricultural policy;  information technology and data processing;  EU finance;  farming systems;  cultivation of agricultural land
 Date Published: nan

 30.1.2008 EN Official Journal of the European Union L 25/1 COUNCIL REGULATION (EC) No 78/2008 of 21 January 2008 on the measures to be undertaken by the Commission in 2008-2013 making use of the remote-sensing applications developed within the framework of the common agricultural policy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof, Having regard to the proposal by the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Under Article 33(2)(a) of the Treaty establishing the European Community, the common agricultural policy (CAP) is to take account of the particular nature of agricultural activity, which results from the social structure of agriculture and from structural and natural disparities between the various agricultural regions. In this respect, it is necessary to have information on the condition of land and crops in this context, notably for the management of the common organisations of the markets. Remote-sensing applications can provide some of the information required to this end, provided that they can cover all the areas of interest for the management of the agricultural markets. (2) Experience gained in 2004-2007, within the framework of Decision No 1445/2000/EC of the European Parliament and of the Council of 22 May 2000 on the application of aerial-survey and remote-sensing techniques to the agricultural statistics for 1999 to 2003 (2), as amended, and prior decisions such as, notably, Council Decision 88/503/EEC of 26 September 1988 adopting a pilot project on remote sensing applied to agricultural statistics (3), has enabled the agro-meteorological system for forecasting yields and monitoring land and crop conditions to achieve an advanced operational and development stage, and to demonstrate its effectiveness. (3) Remote sensing has thus demonstrated that it provides a response tailored to the management needs of the CAP, and that the needs identified cannot be met by the traditional agricultural statistics and forecasting systems. It has also enhanced the accuracy, objectivity, speed and frequency with which observations are made, and has helped perfect agricultural forecasting models, in particular by establishing regionally based models. Finally, remote sensing has facilitated the development of specific and ancillary applications for the establishment and collection of agricultural statistics, and has enabled savings to be made in the costs of monitoring and control of agricultural expenditure. Provision should, therefore, be made for the continuation of these remote sensing applications using financing from the European Agricultural Guarantee Fund (EAGF) in the period 2008-2013, pursuant to Article 3(2)(e) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4). (4) The detailed implementing rules for measures to be undertaken by the Commission within the framework of the CAP making use of remote sensing should, however, be adjusted and reorganised, and the operational measures undertaken within the framework of this system should be separated from those which require more research and development work. Separate provision should therefore be made for the latter measures in the framework programme for research and development. (5) It should also be laid down that the information and estimates which result from the measures undertaken and are held by the Commission be made available to the Member States, and the European Parliament and the Council should be informed by means of an interim and a final report of the conditions for implementation of the remote-sensing measures undertaken and on the use of the resources made available to the Commission, accompanied, where appropriate, by a proposal to continue these measures beyond the period laid down in this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 2008 to 31 December 2013, the measures undertaken by the Commission making use of remote-sensing applications within the framework of the common agricultural policy (CAP) may be financed by the EAGF, pursuant to Article 3(2)(e) of Regulation (EC) No 1290/2005, where their aim is to give the Commission the means to: (a) manage agricultural markets; (b) ensure agro-economic monitoring of agricultural land and of the condition of crops, to enable estimates to be made, in particular as regards yields and agricultural production; (c) promote access to the estimates referred to in point (b); (d) ensure technological follow-up of the agro-meteorological system. 2. The measures referred to in paragraph 1 shall be in particular: (a) collection or purchase of data needed to implement and monitor the CAP, in particular satellite data and meteorological data; (b) creation of a spatial data infrastructure and a website; (c) carrying out specific studies on climatic conditions; (d) updating agro-meteorological and econometric models. Where necessary, these measures shall be carried out in close collaboration with national laboratories and bodies. Article 2 The Commission shall make the information and estimates which result from the measures referred to in Article 1(1) available to the Member States electronically. Article 3 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure set out in Article 41(3) of Regulation (EC) No 1290/2005, in particular as regards making available the information and estimates referred to in Article 2 of this Regulation. Article 4 Not later than 31 July 2010 and 31 July 2013 respectively, the Commission shall submit an interim and a final report to the European Parliament and to the Council on the implementation of the remote-sensing measures and on the use of the financial resources made available to it under this Regulation. Where appropriate, the final report shall be accompanied by a proposal to continue these measures within the framework of the CAP. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008 to 31 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2008. For the Council The President I. JARC (1) Opinion of 16.1.2008 (not yet published in the Official Journal). (2) OJ L 163, 4.7.2000, p. 1. Decision as last amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (3) OJ L 273, 5.10.1988, p. 12. (4) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1).